DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 recites the limitation "the gap" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7, 10, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneki et al. (US 2017/0371204 A1) in view of Lee et al. (US 2019/0155088 A1).
Re claims 1, 13 and 14, Kaneki et al. discloses a device in Fig. 11, comprising a frame (137) comprising a side wall (137b); a working panel (320) disposed on the frame; and a spacer (160) disposed between the frame and the working panel, wherein at least a portion of the working panel and at least a portion of the spacer are in direct contact with an adhesive (140), further comprising a backlight module (330) in the frame. Kaneki et al. does not disclose the device comprising a case disposed in the frame and adjacent to the sidewall, wherein in a cross section view, a gap is formed between the case and the backlight module, wherein a gap between the case and the side wall is smaller than the gap between the case and the backlight module.
Lee et al. discloses a device comprising a case (260) disposed in the frame and adjacent to the sidewall (271b), wherein in a cross section view, a gap is formed between the case and the backlight module (210b), wherein a gap between the case and the side wall (271b) is smaller than the gap between the case and the backlight module (Fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device comprising a case disposed in the frame and adjacent to the sidewall, wherein in a cross section view, a gap is formed between the case and the backlight module, wherein a gap between the case and the side wall is smaller than the gap between the case and the backlight module since one would be motivated to provide a more 
Re claim 2, Kaneki et al. discloses a device comprising a cover plate (100) disposed on the working panel, wherein a gap is formed between the adhesive (140) and the cover plate.
Re claim 4, Kaneki et al. discloses the device wherein a length of the adhesive (140) is greater than or equal to 50% of a length of an outer surface of the side wall (137b) in a cross-section view. 
Re claim 7, Kaneki et al. discloses the device wherein an extension line extends along an outer surface of the side wall (137b), and the adhesive comprises a first portion positioned at a side far from the working panel; and a second portion positioned at a side adjacent to the working panel (Fig. 11, ref. 140), wherein the first portion and the second portion are positioned at opposite sides of the extension line.  The extension line may be disposed along an outer surface of the sidewall and also a distance from the surface of the sidewall. 
Re claim 10, Kaneki et al. discloses the device comprising a backlight module (330), and the spacer (160) is disposed between the working panel and the backlight module to form a gap between the working panel and the backlight module.


Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneki et al. and Lee et al. in view of Wang et al. (US 2008/0074036 A1).
Kaneki et al. does not disclose the device wherein the side wall of the frame comprises a first sub-side wall extending in a first direction; and a second sub-side wall connected to the first sub-side wall and extending in a second direction, wherein the first direction is opposite to the 
Wang et al. discloses a device wherein the side wall of the frame (114e) comprises a first sub-side wall extending in a first direction; and a second sub-side wall connected to the first sub-side wall and extending in a second direction, wherein the first direction is opposite to the second direction, wherein a length of the second sub-side wall is less than a length of the first sub-side wall in the first direction (Fig. 5e).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the side wall of the frame comprises a first sub-side wall extending in a first direction; and a second sub-side wall connected to the first sub-side wall and extending in a second direction, wherein the first direction is opposite to the second direction, wherein a length of the second sub-side wall is less than a length of the first sub-side wall in the first direction since doing so would improve durability (paragraph 0038),

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneki et al. and Lee et al., in view of Araki (US 2020/0233258 A1).
Kaneki et al. does not disclose the device wherein a thickness of the second portion that is in contact with the surface of the cover plate is between 0.1 mm and 1.0 mm, wherein a thickness of the first portion that is in contact with the surface of the cover plate is different from the thickness of the second portion that is contact with the surface of the cover plate.
Araki discloses a device wherein a second portion is in contact with the surface of the cover plate (Fig 5, ref. 8), wherein a thickness of the first portion that is in contact with the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein a second portion is in contact with the surface of the cover plate, wherein a thickness of the first portion that is in contact with the surface of the cover plate is different from the thickness of the second portion that is contact with the surface of the cover plate since one would be motivated to adhere and fix the cover and the frame together (paragraph 0049).  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein a thickness of the second portion that is in contact with the surface of the cover plate is between 0.1 mm and 1.0 mm.  The amount of adhesive in contact with a surface is well known in the art to determine adhesive strength. Therefore, determining the thickness of the adhesive in contact with the cover plate to obtain a particular adhesive strength is based on a result effective variable, requiring routine skill in the art.

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneki et al. and Lee et al., in view of Jang et al. (US 2014/0043560 A1).
Kaneki et al. does not disclose the device wherein a side of the spacer facing the side wall is misaligned with a side of the backlight module facing the side wall, wherein the side wall has an outer surface facing away from the working panel, and the spacer is in contact with the outer surface.
Jang et al. discloses the device wherein a side of the spacer (420) facing the side wall (320) is misaligned with a side of the backlight module (200) facing the side wall, wherein the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein a side of the spacer facing the side wall is misaligned with a side of the backlight module facing the side wall, wherein the side wall has an outer surface facing away from the working panel, and the spacer is in contact with the outer surface since one would motivated to provide added support to the display panel.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot due to new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294. The examiner can normally be reached M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD H KIM/Primary Examiner, Art Unit 2871